DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-12 are pending and are currently under examination. 

Allowable Subject Matter
Claims 1-12 are allowed.
	In regard to claim 1, Fox (‘093) discloses an ASTM B147 alloy having 60 to 68 weight percent copper, 3.0 to 7.5 weight percent aluminum, 2.5 to 5 weight percent manganese, 2.0 to 4.0 weight percent iron, 0 to 0.2 weight percent tin, 0 to 0.2 weight percent lead, and the balance zinc which is substantially similar in composition to that of claim 1 (Table I). However, the composition alone would not be sufficient to form a single crystal alloy material having a grain structure of 5 to 50 cm grade wherein iron is combined with aluminum and zinc to form a body-centered cubic β (FeAlZn) phase, copper, zinc and aluminum combined to form a body-centered cubic β (CuZnAl) phase, and the as-cast alloy having a phase separation structure of the body-centered cubic β (CuZnAl) and the body-centered cubic β (FeAlZn). Kato et al. (Superelasticity and Shape Memory Effect In Cu-23at.%Al-7at.%Mn Alloy Single Crystals) discloses transforming a Cu-23at.%Al-7at.%Mn Alloy from a polycrystalline ingot to a single crystal structure (2. Experimental). However, Kato et al. does not disclose doing this with an alloy comprising 62 to 82 weight percent copper, 6 to 29 weight percent zinc, 5 to 12 weight percent aluminum and 2 to 5 weight percent iron as claimed such that a body-centered cubic β (FeAlZn) phase, copper, zinc and aluminum combined to form a body-centered cubic β (CuZnAl) phase, and the as-cast 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	9. (Currently Amended) The copper-zinc-aluminum-iron single crystal alloy material according to claim 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JESSEE R ROE/Primary Examiner, Art Unit 1759